Citation Nr: 0701571	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's income is excessive for the receipt 
of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for death pension on the basis that her annual income 
exceeded the maximum allowable amount for the receipt of 
death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to 
notice, the pertinent statute provides that, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that sufficient notice 
that complies with the requirements to notify and assist has 
not been sent to the appellant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand is required in order to 
allow for sufficient notice to the appellant.  

Secondly, the Board finds that this claim is inextricably 
intertwined with the appellant's pending claim for 
recognition of the veteran's son as a helpless child based 
upon having permanent incapacity for self-support, as the 
resolution of that claim might have bearing upon the claim 
for death pension benefits.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and her 
representative of the information and 
evidence needed to substantiate her 
claim concerning financial eligibility 
for death pension benefits, and of what 
part of such evidence she should obtain 
and what part VA will attempt to obtain 
on her behalf.  The notice should also 
ask the appellant to provide any 
evidence in her possession that 
pertains to the claim, including 
evidence relating to her annual income 
and medical expenses.  The notice 
should also advise the appellant that 
any possible grant of her claim is 
dependent upon her providing all of the 
requested financial information.  The 
notice must comply with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate period of time for 
response.

2.  Then, after ensuring any other 
necessary development has been 
completed, including adjudication of 
the claim for recognition of the 
veteran's son as a helpless child based 
upon having permanent incapacity for 
self-support, readjudicate the claim 
for entitlement to death pension 
benefits.  If the action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow her an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

